DETAILED ACTION
This office action is in response to amendment filed on 01/24/2022. This action is made Final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 01/24/2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendment to the claims have overcome the 112f claim interpretation, 112(a) and 112(b) rejections previously set forth in the Non-Final Office Action mailed on 10/22/2021.

	
Response to Arguments
Applicant’s arguments with respect to the 102 rejection of claim 1-4, 6, 8 – 11, 13, 15 – 18 and 103 rejection of claims 5, 7, 12, 14, 19 have been considered but are moot in view of new ground of rejection necessitated by Applicant’s amendment.

		
Claim Objections
Claims 8, 12, 15, 17 objected to because of the following informalities:  
Claim 8, line 13 should read “operating the host vehicle based on the validation.” Because the limitation “a host vehicle” is introduced in claim 8, line 1.
Claim 12 should read “wherein the processor is further configured to perform a verification of the crowdsourced data and assign a reputation score to the
As per claim 15,
Line 1 should read “a host vehicle, comprising:” to provide antecedent basis for the amended portion that recites “the host vehicle.”
Line 6 should read “estimate a value of a state parameter of the host vehicle from the sensor data”
Line 11 should read “operate the host vehicle based on the validation.”
Claim 17 should read “wherein the neural network is trained at an offsite location and the host vehicle received the trained neutral network from the offsite location.” because the limitation “host vehicle” is introduced in claim 15, line 1 – 2.
Claim 19 should read “wherein the processor is further configured to perform a verification of the crowdsourced data and assign a reputation score to the participating agent providing the crowdsourced data.” because the limitation “a participating agent” is introduced in claim 15, line 10.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 4, 6, 8 – 11, 13, 15 – 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable by Golov, Gil (Publication No. US 20190316913 A1; hereafter Golov) in view of Denis, Richard (Publication No. US 20200205006 A1; hereafter Denis).

Regarding to claim 1, Golov teaches a method for operating a vehicle, comprising: 
	determining a detected value of a state parameter of the vehicle using sensor data obtained by in-vehicle detectors; ([Par. 0035 -0036], “Various embodiments as described below are used to determine the operating status of a vehicle (e.g., a status of normal operation or abnormal operation). Data is received regarding physical objects detected by prior vehicles. A map is stored that includes locations for each of these detected objects…. Subsequent to receiving the data regarding objects detected by the prior vehicles, new data is received regarding a new object detected by the current vehicle. The new data can include location data for the new object. The new data also may include an object type for the new object” wherein the data regarding to the object is detected by in-vehicle sensors of the current vehicle such as GPS, Lidar, camera, etc. The collected data is used to determine operating status of the current vehicle.) 
	determining a check value of the state parameter based on crowdsourced data; ([Par. 0039], “a cloud service is used to determine a health status of an autonomous vehicle based on crowdsourced objects that are stored in a map at the cloud service. More specifically, objects detected by prior vehicles (e.g., passive objects, such as traffic signs, traffic lights, etc.) are transmitted to the cloud service. The cloud service creates a dynamic map containing the type of object detected and its location (e.g., the map stores data that a stop sign is located at a position x, y). The cloud service stores the map (e.g. in a database or other data repository). Vehicles in a normal or proper operating status that pass a passive object are expected to reliably detect the object and send its position (and optionally its type) to the cloud service” wherein the data regarding to the “crowdsourced object” is collected by other vehicles and it is used as a reference data (check value) to verify the data detected by the current vehicle.)
	validating the detected value of the state parameter based on the check value of the state parameter; ([Par. 0040], “If the current vehicle fails to detect an existing object or has a false detection, this indicates an abnormal operating state of the current vehicle. In one embodiment, the cloud service determines that there is a system health issue with the current vehicle. The cloud service makes this determination by comparing the position of the current vehicle and any position data regarding the existing object that may be received from the current vehicle with data stored in the crowdsourced object map (e.g., this map was generated based on data previously received from prior vehicles that encountered the same existing object). If there is a mismatch (e.g., new and stored object location, type, and/or other data fail to match within a predetermined tolerance), then the cloud service determines that there is a system health problem with the current vehicle” where this can be interpreted as the data regarding to an object detected by the current vehicle will be compared to a reference data regarding to the “crowdsourced object”. If the data is mismatched, it indicates that the data detected by the current vehicle is invalid, and there is a potential operational failure in detecting an object.) and 
operating the host vehicle based on the validation. ([Par. 0040 – 0041], “if the cloud service determines that a system health problem exists, then the cloud service may determine and control one or more actions performed in response. In one embodiment, the actions performed can include signaling the current vehicle that it has system reliability problem. In one example, a communication to the current vehicle provides data regarding how the current vehicle should respond to the determination of the system health problem. For example, in response to receiving the communication, the current vehicle can switch off its autonomous driving mode, use a backup system, and/or activate a braking system to stop the vehicle”)

wherein the crowdsourced data includes a measurement of the state parameter of the host vehicle obtained by a participating agent.

	However, Denis teaches wherein the crowdsourced data includes a measurement of the state parameter of the host vehicle obtained by a participating agent. (Fig. 3 – 4, [Par. 0060 - 0062], “The anomaly detection unit 26 can thus, for example, detect an anomaly (that is to say, an inconsistency) in the position of the first vehicle 10 (information received among the data S) by comparing this position with the position information items received beforehand from the first vehicle10 and/or the position of the second vehicle 20 (as determined by systems belonging to the second vehicle 20). This is because, during normal operation, the position of the first vehicle indicated by the data S received should not substantially differ (for example, by more than 100 km) from the position information items previously received from the first vehicle 10 or the position of the second vehicle 20. The anomaly detection unit 26 can naturally analyze and verify the consistency of other types of data. For example, the anomaly detection unit 26 can compare the speed of the first vehicle 10 indicated in the data S received with the speed of the first vehicle 10 as measured by sensors which are fitted to the second vehicle 20.” This is interpreted as the speed of the first vehicle detected by in-vehicle sensors of the first vehicle at a known location will be compared with the speed of the first vehicle at the same location detected by in-vehicle sensor of the second vehicle. By doing that, the anomaly detection unit would determine the first vehicle has abnormality if the speed indicated by the first vehicle is different than the speed of the first vehicle detected by the second vehicle.


	
Regarding to claim 2, the combination of Golov and Denis teaches the method of claim 1. 
	Golov further teaches comprising training a neural network using the sensor data and the crowdsourced data and determining the check value using the trained neural network. ([Par. 0057], “sensor data 103 can be collected in addition to map data 160. Sensor data 103 can be, for example, provided by the current vehicle 111 and/or prior vehicles 113 (e.g., sensor data 103 may be for data other than object data, such as temperature, acceleration, audio, etc.). Sensor data 103 can be used in combination with map data 160 and/or other new data received from current vehicle 111 to perform an analysis of the operating status of vehicle 111. In some cases, some or all of the foregoing data can be used to train artificial neural network model 119. Additionally, in some cases, an output from artificial neural network model 119 can be used as part of making a determination that vehicle 111 has failed to properly detect object 155 and/or another object” wherein the “sensor data provided by prior vehicles” reads on the “crowdsourced data”)

Regarding to claim 3, the combination of Golov and Denis teaches the method of claim 2.
comprising training the neural network at an offsite location using the sensor data and the crowdsourced data and transmitting the trained neutral network from the offsite location to the host vehicle. 
([Par. 0062], “the ANN model is trained using data as discussed above. The training can be performed on a server and/or the vehicle. Configuration for an ANN model as used in a vehicle can be updated based on the training. The training can be performed in some cases while the vehicle is being operated.”

[Par. 0058], “In some embodiments, artificial neural network model 119 itself and/or associated data can be transmitted to and implemented on vehicle 111 and/or other vehicles. An output from artificial neural network model 119 can be used to determine actions performed in response to determining that the vehicle has failed to properly detect an object”)

Regarding to claim 4, the combination of Golov and Denis teaches the method of claim 2.
Golov further teaches comprising determining the check value using the trained neural network at the host vehicle. 
[Par. 0058], “at least a portion of map data 160 can be transmitted to vehicle 111 and a determination regarding operating status of vehicle 111 can be locally determined by a computing device mounted on or within vehicle 111. In some embodiments, artificial neural network model 119 itself and/or associated data can be transmitted to and implemented on vehicle 111 and/or other vehicles. An output from artificial neural network model 119 can be used to determine actions performed in response to determining that the vehicle has failed to properly detect an object”

[Par. 0059], “embodiment, data from vehicle 111 is collected by sensors located in vehicle 111. The collected data is analyzed, for example, using a computer model such as an artificial neural network (ANN) model. In one embodiment, the collected data is provided as an input to the ANN model. For example, the ANN model can be executed on server 101 and/or vehicle 111”)

Regarding to claim 6, the combination of Golov and Denis teaches the method of claim 1.
comprising selecting a training set of data based on a utility of the data to a selected data category. ([Par. 0073], “The one or more sensors 137 may include a visible light camera, an infrared camera, a LIDAR, RADAR, or sonar system, and/or peripheral sensors, which are configured to provide sensor input to the computer 131. A module of the firmware (or software) 127 executed in the processor(s) 133 applies the sensor input to an ANN defined by the model 119 to generate an output that identifies or classifies an event or object captured in the sensor input, such as an image or video clip. Data from this identification and/or classification can be included in object data sent from current vehicle 111 to server 101 to determine if an object is being properly detected” where this can be interpreted as the detected sensor data regarding to an event or an object is selected as sensor input to train the ANN model. The output of the ANN model allows the current vehicle to determine if an object is being properly detected by in-vehicle’s sensors. )

Regarding to claim 8, the combination of Golov and Denis teaches a system for operating a host vehicle, comprising: 
an in-vehicle sensor for obtaining sensor data of the host vehicle; ([Par. 0004], “sensors (e.g., cameras and radars) can be installed on a vehicle to detect the conditions of the surroundings of the vehicle on a roadway. One function of these sensors is to detect objects that are encountered during travel of the vehicle.”) and 
	 
	a processor ([Par. 0071], “The computer 131 of the vehicle 111 includes one or more processors 133, memory 135 storing firmware (or software) 127, the ANN model 119 (e.g., as illustrated in FIG. 1), and other data 129”) configured to:
estimate a value of a state parameter of the host vehicle from the sensor data; ([Par. 0035 -0036], “Various embodiments as described below are used to determine the operating status of a vehicle (e.g., a status of normal operation or abnormal operation). Data is received regarding physical objects detected by prior vehicles. A map is stored that includes locations for each of these detected objects…. Subsequent to receiving the data regarding objects detected by the prior vehicles, new data is received regarding a new object detected by the current vehicle. The new data can include location data for the new object. The new data also may include an object type for the new object” wherein the data regarding to the object is detected by in-vehicle sensors of the current vehicle such as GPS, Lidar, camera, etc. The collected data is used to determine operating status of the current vehicle. Note that the “state estimator” is interpreted as an instruction implemented by a processor)
		determine a check value of the parameter based on crowdsourced data; ([Par. 0039], “a cloud service is used to determine a health status of an autonomous vehicle based on crowdsourced objects that are stored in a map at the cloud service. More specifically, objects detected by prior vehicles (e.g., passive objects, such as traffic signs, traffic lights, etc.) are transmitted to the cloud service. The cloud service creates a dynamic map containing the type of object detected and its location (e.g., the map stores data that a stop sign is located at a position x, y). The cloud service stores the map (e.g. in a database or other data repository). Vehicles in a normal or proper operating status that pass a passive object are expected to reliably detect the object and send its position (and optionally its type) to the cloud service” wherein the data regarding to the “crowdsourced object” is collected by other vehicles and it is used as a reference data to verify the data detected by the current vehicle.)
		validate the detected value of the state parameter based on the check value of the state parameter; ([Par. 0040], “If the current vehicle fails to detect an existing object or has a false detection, this indicates an abnormal operating state of the current vehicle. In one embodiment, the cloud service determines that there is a system health issue with the current vehicle. The cloud service makes this determination by comparing the position of the current vehicle and any position data regarding the existing object that may be received from the current vehicle with data stored in the crowdsourced object map (e.g., this map was generated based on data previously received from prior vehicles that encountered the same existing object). If there is a mismatch (e.g., new and stored object location, type, and/or other data fail to match within a predetermined tolerance), then the cloud service determines that there is a system health problem with the current vehicle” where this can be interpreted as the data regarding to an object detected by the current vehicle will be compared to a reference data regarding to the “crowdsourced object”. If the data is mismatched, it indicates that the data detected by the current vehicle is invalid, and there is a potential operational failure in detecting an object.) and 
		operate the vehicle based on the validation. ([Par. 0040 – 0041], “if the cloud service determines that a system health problem exists, then the cloud service may determine and control one or more actions performed in response. In one embodiment, the actions performed can include signaling the current vehicle that it has system reliability problem. In one example, a communication to the current vehicle provides data regarding how the current vehicle should respond to the determination of the system health problem. For example, in response to receiving the communication, the current vehicle can switch off its autonomous driving mode, use a backup system, and/or activate a braking system to stop the vehicle”)

	Golov teaches to validate operating status of the host vehicle by comparing data acquired by in-vehicle sensor of the host vehicle with data detected by other vehicles (crowdsourced data) regarding to object detection as described in claim 8 above, but does not explicitly disclose wherein the crowdsourced data includes a measurement of the state parameter of the host vehicle obtained by a participating agent.

	However, Denis teaches wherein the crowdsourced data includes a measurement of the state parameter of the host vehicle obtained by a participating agent. (Fig. 3 – 4, [Par. 0060 - 0062], “The anomaly detection unit 26 can thus, for example, detect an anomaly (that is to say, an inconsistency) in the position of the first vehicle 10 (information received among the data S) by comparing this position with the position information items received beforehand from the first vehicle10 and/or the position of the second vehicle 20 (as determined by systems belonging to the second vehicle 20). This is because, during normal operation, the position of the first vehicle indicated by the data S received should not substantially differ (for example, by more than 100 km) from the position information items previously received from the first vehicle 10 or the position of the second vehicle 20. The anomaly detection unit 26 can naturally analyze and verify the consistency of other types of data. For example, the anomaly detection unit 26 can compare the speed of the first vehicle 10 indicated in the data S received with the speed of the first vehicle 10 as measured by sensors which are fitted to the second vehicle 20.” This is interpreted as the speed of the first vehicle detected by in-vehicle sensors of the first vehicle at a known location will be compared with the speed of the first vehicle at the same location detected by in-vehicle sensor of the second vehicle. By doing that, the anomaly detection unit would determine the first vehicle has abnormality if the speed indicated by the first vehicle is different than the speed of the first vehicle detected by the second vehicle. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Golov to incorporate the teaching of Denis. The modification would have been obvious because by acquiring the crowdsourced data including a measurement of the state parameter of the host vehicle such as speed, it would allow an accurate determination of the operating status of the host vehicle in a case if the velocity indicated by the host vehicle is different than the actual velocity of the host vehicle. 

Claims 9 – 11, 13 describe limitations of a system that are similar to the limitation of the method of claims 2 – 4, 6 respectively. Therefore, claim 9 – 11, 13 are rejected under 35 USC § 103 for the same reason as described in claim 2 – 4, 6 respectively above.

Regarding to claim 15, Golov teaches a vehicle, comprising: 
an in-vehicle sensor for obtaining sensor data of the host vehicle; ([Par. 0004], “sensors (e.g., cameras and radars) can be installed on a vehicle to detect the conditions of the surroundings of the vehicle on a roadway. One function of these sensors is to detect objects that are encountered during travel of the vehicle.”) and 

	a processor ([Par. 0071], “The computer 131 of the vehicle 111 includes one or more processors 133, memory 135 storing firmware (or software) 127, the ANN model 119 (e.g., as illustrated in FIG. 1), and other data 129”) configured to:
estimate a value of a state parameter of the vehicle from the sensor data; ([Par. 0035 -0036], “Various embodiments as described below are used to determine the operating status of a vehicle (e.g., a status of normal operation or abnormal operation). Data is received regarding physical objects detected by prior vehicles. A map is stored that includes locations for each of these detected objects…. Subsequent to receiving the data regarding objects detected by the prior vehicles, new data is received regarding a new object detected by the current vehicle. The new data can include location data for the new object. The new data also may include an object type for the new object” wherein the data regarding to the object is detected by in-vehicle sensors of the current vehicle such as GPS, Lidar, camera, etc. The collected data is used to determine operating status of the current vehicle. Note that the “state estimator” is interpreted as an instruction implemented by a processor)
		determine a check value of the parameter based on crowdsourced data; ([Par. 0039], “a cloud service is used to determine a health status of an autonomous vehicle based on crowdsourced objects that are stored in a map at the cloud service. More specifically, objects detected by prior vehicles (e.g., passive objects, such as traffic signs, traffic lights, etc.) are transmitted to the cloud service. The cloud service creates a dynamic map containing the type of object detected and its location (e.g., the map stores data that a stop sign is located at a position x, y). The cloud service stores the map (e.g. in a database or other data repository). Vehicles in a normal or proper operating status that pass a passive object are expected to reliably detect the object and send its position (and optionally its type) to the cloud service” wherein the data regarding to the “crowdsourced object” is collected by other vehicles and it is used as a reference data to verify the data detected by the current vehicle.)
		validate the detected value of the state parameter based on the check value of the state parameter; ([Par. 0040], “If the current vehicle fails to detect an existing object or has a false detection, this indicates an abnormal operating state of the current vehicle. In one embodiment, the cloud service determines that there is a system health issue with the current vehicle. The cloud service makes this determination by comparing the position of the current vehicle and any position data regarding the existing object that may be received from the current vehicle with data stored in the crowdsourced object map (e.g., this map was generated based on data previously received from prior vehicles that encountered the same existing object). If there is a mismatch (e.g., new and stored object location, type, and/or other data fail to match within a predetermined tolerance), then the cloud service determines that there is a system health problem with the current vehicle” where this can be interpreted as the data regarding to an object detected by the current vehicle will be compared to a reference data regarding to the “crowdsourced object”. If the data is mismatched, it indicates that the data detected by the current vehicle is invalid, and there is a potential operational failure in detecting an object.) and 
		operate the vehicle based on the validation. ([Par. 0040 – 0041], “if the cloud service determines that a system health problem exists, then the cloud service may determine and control one or more actions performed in response. In one embodiment, the actions performed can include signaling the current vehicle that it has system reliability problem. In one example, a communication to the current vehicle provides data regarding how the current vehicle should respond to the determination of the system health problem. For example, in response to receiving the communication, the current vehicle can switch off its autonomous driving mode, use a backup system, and/or activate a braking system to stop the vehicle”)

	Golov teaches to validate operating status of the host vehicle by comparing data acquired by in-vehicle sensor of the host vehicle with data detected by other vehicles (crowdsourced data) regarding to object detection as described in claim 8 above, but does not explicitly disclose wherein the crowdsourced data includes a measurement of the state parameter of the host vehicle obtained by a participating agent.

	However, Denis teaches wherein the crowdsourced data includes a measurement of the state parameter of the host vehicle obtained by a participating agent. (Fig. 3 – 4, [Par. 0060 - 0062], “The anomaly detection unit 26 can thus, for example, detect an anomaly (that is to say, an inconsistency) in the position of the first vehicle 10 (information received among the data S) by comparing this position with the position information items received beforehand from the first vehicle10 and/or the position of the second vehicle 20 (as determined by systems belonging to the second vehicle 20). This is because, during normal operation, the position of the first vehicle indicated by the data S received should not substantially differ (for example, by more than 100 km) from the position information items previously received from the first vehicle 10 or the position of the second vehicle 20. The anomaly detection unit 26 can naturally analyze and verify the consistency of other types of data. For example, the anomaly detection unit 26 can compare the speed of the first vehicle 10 indicated in the data S received with the speed of the first vehicle 10 as measured by sensors which are fitted to the second vehicle 20.” This is interpreted as the speed of the first vehicle detected by in-vehicle sensors of the first vehicle at a known location will be compared with the speed of the first vehicle at the same location detected by in-vehicle sensor of the second vehicle. By doing that, the anomaly detection unit would determine the first vehicle has abnormality if the speed indicated by the first vehicle is different than the speed of the first vehicle detected by the second vehicle. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Golov to incorporate the teaching of Denis. The modification would have been obvious because by acquiring the crowdsourced data including a measurement of the state parameter of the host vehicle such as speed, it would allow an accurate determination of the operating status of the host vehicle in a case if the velocity indicated by the host vehicle is different than the actual velocity of the host vehicle.

Regarding to claim 16, the combination of Golov and Denis teaches the vehicle of claim 15.
	Golov further teaches wherein the processor is further configured to receive a trained neural network that is trained using the sensor data and the crowdsourced data ([Par. 0057], “sensor data 103 can be collected in addition to map data 160. Sensor data 103 can be, for example, provided by the current vehicle 111 and/or prior vehicles 113 (e.g., sensor data 103 may be for data other than object data, such as temperature, acceleration, audio, etc.). Sensor data 103 can be used in combination with map data 160 and/or other new data received from current vehicle 111 to perform an analysis of the operating status of vehicle 111. In some cases, some or all of the foregoing data can be used to train artificial neural network model 119. Additionally, in some cases, an output from artificial neural network model 119 can be used as part of making a determination that vehicle 111 has failed to properly detect object 155 and/or another object” wherein the “sensor data provided by prior vehicles” reads on the “crowdsourced data”) and using the trained neural network to determine the check value. [Par. 0058], “at least a portion of map data 160 can be transmitted to vehicle 111 and a determination regarding operating status of vehicle 111 can be locally determined by a computing device mounted on or within vehicle 111. In some embodiments, artificial neural network model 119 itself and/or associated data can be transmitted to and implemented on vehicle 111 and/or other vehicles. An output from artificial neural network model 119 can be used to determine actions performed in response to determining that the vehicle has failed to properly detect an object”

Regarding to claim 17, the combination of Golov and Denis teaches the vehicle of claim 16.
Golov further teaches wherein the neural network is trained at an offsite location and the vehicle received the trained neutral network from the offsite location. 
([Par. 0062], “the ANN model is trained using data as discussed above. The training can be performed on a server and/or the vehicle. Configuration for an ANN model as used in a vehicle can be updated based on the training. The training can be performed in some cases while the vehicle is being operated.”

[Par. 0058], “In some embodiments, artificial neural network model 119 itself and/or associated data can be transmitted to and implemented on vehicle 111 and/or other vehicles. An output from artificial neural network model 119 can be used to determine actions performed in response to determining that the vehicle has failed to properly detect an object”)

Regarding to claim 18, the combination of Golov and Denis teaches the vehicle of claim 16.
wherein the processor is further configured to determine the check value using the trained neural network at the vehicle. 
([Par. 0058], “at least a portion of map data 160 can be transmitted to vehicle 111 and a determination regarding operating status of vehicle 111 can be locally determined by a computing device mounted on or within vehicle 111. In some embodiments, artificial neural network model 119 itself and/or associated data can be transmitted to and implemented on vehicle 111 and/or other vehicles. An output from artificial neural network model 119 can be used to determine actions performed in response to determining that the vehicle has failed to properly detect an object”

[Par. 0059], “embodiment, data from vehicle 111 is collected by sensors located in vehicle 111. The collected data is analyzed, for example, using a computer model such as an artificial neural network (ANN) model. In one embodiment, the collected data is provided as an input to the ANN model. For example, the ANN model can be executed on server 101 and/or vehicle 111”)


Regarding to claim 20, the combination of Golov and Denis teaches the vehicle of claim 15.
	Golov further teaches wherein the processor is further configured to select a training set of data based on one of (i) a utility of the data to a selected data category; and (ii) a metric for the crowdsourced data. ([Par. 0073], “The one or more sensors 137 may include a visible light camera, an infrared camera, a LIDAR, RADAR, or sonar system, and/or peripheral sensors, which are configured to provide sensor input to the computer 131. A module of the firmware (or software) 127 executed in the processor(s) 133 applies the sensor input to an ANN defined by the model 119 to generate an output that identifies or classifies an event or object captured in the sensor input, such as an image or video clip. Data from this identification and/or classification can be included in object data sent from current vehicle 111 to server 101 to determine if an object is being properly detected” where this can be interpreted as the detected sensor data regarding to an event or an object is selected as sensor input to train the ANN model. The output of the ANN model allows the current vehicle to determine if an object is being properly detected by in-vehicle’s sensors. )


Claim 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Golov and Denis in view of Chan et al. (Publication No. US 20170249698 A1; hereafter Chan).
Regarding to claim 5, the combination of Golov and Denis teaches the method of claim 1.
The combination of Golov and Denis teaches to use crowdsourced data to determine the operational status of the vehicle as described above but does not explicitly disclose to further comprising performing a verification of the crowdsourced data and assigning a reputation score to a participating agent providing the crowdsourced data.

However, Chan teaches further comprising performing a verification of the crowdsourced data and assigning a reputation score to the participating agent providing the crowdsourced data. ([Par. 0002], “users may provide and/or comment on attributes, characteristics, features, or any other information about another user. The participation of the “crowd” may form a type of validation for the information and give comfort to second-order users, who know that the members of the crowd can spectate and make contributions to the attributes, characteristics, features, and other information. To illustrate, a user may indicate that another entity is a good plumber. Many other users may provide a “thumbs up” to this attribute and/or provide comments about their experiences with the entity, indicating that they too think that the user is a good plumber. These types of inputs and comments may be integrated into the calculation of a trust score for the user, thereby integrating the opinion of the “crowd” into the trust score”)



Claim 12 describes limitations of a system that are similar to the limitation of the method of claims 5. Therefore, claim 12 are rejected under 35 USC § 103 for the same reason as described in claim 5 above.
Claim 19 describes limitations of a system that are similar to the limitation of the method of claims 5. Therefore, claim 19 are rejected under 35 USC § 103 for the same reason as described in claim 5 above.

Claim 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Golov and Denis in view of Kursun, Eren (Publication No. US 20200387833 A1; hereafter Kursun).
Regarding to claim 7, the combination of Golov and Denis teaches the method of claim 1.
	The combination of Golov and Denis teaches to use crowdsourced data as a training set of data to train the ANN model as described above, but does not explicitly disclose to select a training set of data based on a metric for the crowdsourced data.

	However, Kursun teaches to select a training set of data based on a metric for the crowdsourced data. ([Par. 0003], “The system generally comprises deploying a population of machine learning models configured to adaptively monitor interaction data, wherein the interaction data comprises interactions between one or more users and one or more entities; receiving interaction data for interactions between the one or more users and the one or more entities and store the interaction data in ahistorical database; analyzing, using the population of machine learning models, the interaction data to generate confidence scores for each of the interactions, wherein the confidence scores represent a likelihood that each of the interactions may be abnormally injected data; determining, based on the confidence scores, that the likelihood of abnormality for one or more of the interactions is at or above a predefined threshold; and removing the one or more interactions from a training data set, wherein the training data set is used to train the population of machine learning models.” where this is interpreted as the system receives information regarding to inaction of multiple users regarding to one or more entities. The system then assigns confidence scores for each of data set and removes abnormal data based on the confidence scores before inputting the training data set to train a machine learning model. The “confidence score” reads on the “metric”. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Golov to incorporate the teaching of Chan. The modification would have been obvious because by selecting a training data set based on a confidence metric of the input data, it allows the system to increase credibility of the output of the machine learning model.
	
Claim 14 describes limitations of a system that are similar to the limitation of the method of claims 7. Therefore, claim 14 are rejected under 35 USC § 103 for the same reason as described in claim 7 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 




/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668